Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claim 17 in the reply filed on 08/23/2021 is acknowledged.  The traversal is on the ground(s) that Aramesh discloses the use of diamond-like carbon support and does not disclose the alumina support as recited in claim 10 and therefore call of the claims are linked to the special technical feature.  This is not found persuasive because Aramesh teaches an aluminum oxide support and coated with DLC (water soluble neutral polymer).  Furthermore additional prior art demonstrate aluminum oxide supports with a water soluble neutral polymer, for example US2008/0187979 A1.
The requirement is still deemed proper and is therefore made FINAL.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/23/2021.
Drawings
The drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-16 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2008/0187979) in view of Ritt et al. (US 2011/0160446A1). 
Mori teaches an inorganic porous support for isolating nucleic acids wherein the inorganic support comprises alumina and the support is coated with a natural polymer, e.g. polyvinyl alcohol, polyvinypyrrolidone, or acetylcellulose (see para 130, 134-140) (claim 14).  Mori teaches the method of mixing the support with a nucleic acid sample, washing to separate the support from non-nucleic acid material and eluting the nucleic acids from the support for collection (see para 85-92 and figures 6-7).  
Mori is silent regarding the zeta potential for polymers.  However the instant specification defines polyvinylpyrrolidone as a water soluble polymer having the claimed zeta potential.  Therefore the polymer of Mori is encompassed by the polymer of claim 12. 	

Additionally while Mori does not teach collecting cell free DNA, Mori does teach and encompass blood samples and collecting any number of DNA.  The prior art demonstrates that cell free DNA can be collected using supports comprising alumina oxide, as taught by Ritt.  Ritt teaches elution of nucleic acids, including circulating nucleic acid (cell free DNA) from nucleic acid bonding support material comprising alumina oxide (see para27 and 68).  Therefore one of ordinary skill in the art would had a reasonable expectation of success to include additional nucleic acid samples including cell free DNA as taught by Ritt because Mori teaches the test sample is not particularly limited as long as the test sample contains nucleic acid and teaches the nucleic acid can be of any length (See para 153 and 154).  Therefore one of ordinary skill would have included additional nucleic acid to be collected, including cell free DNA as taught by Ritt to allow for a more versatile collection of additional types of nucleic acids.  Similarly the artisan would have utilized collected cell free DNA as taught by Ritt in the method of Mori because the artisans would have had a reasonable expectation of success based on the teaching of Mori that the nucleic acid can by any nucleic acid (see para 155) and sample are not limited. 	


Regarding claim 11, Mori teaches a body fluid sample is blood, urine or saliva (see para 153). 
Regarding claim 15-16, Mori teaches adding a proteolytic enzyme to the body fluid sample (see para 21 and 151). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2008/0187979) in view of Ritt et al. (US 2011/0160446A1) and further in view of Diaz et al. (J Clin Oncol, 2014, 32:579-586). 
Mori in view of Ritt is discussed in section 8 above.  Mori in view of Ritt does not teach detecting genetic mutation specific to cancer, Mori does teach and encompass blood samples and collecting any number of DNA.  The prior art demonstrates that cell free DNA can be collected using supports comprising alumina oxide, as taught by Ritt and teaches genotyping circulating tumor DNA for cancer detection as taught by Diaz.  Diaz teaches mutation specific ctDNA for detection of minimal residual disease (see pg. 582, 2nd column) and detecting mutations in st column).  Therefore one of ordinary skill in the art would had a reasonable expectation of success to include additional nucleic acid samples including cell free DNA as taught by Mori in view of Ritt and mutation analysis for cancer detection as taught by Diaz because Mori in view of Ritt teaches analysis of cell free nucleic acids.  Therefore one of ordinary skill would have included additional nucleic acid to be collected, including genetic mutation in ctDNA as taught by Diaz to allow for a more versatile collection of additional types of nucleic acids and to detect cancer and minimal residue disease following therapy.  Similarly the artisan would have utilized collected cell free DNA as taught by Ritt to detect genetic mutations as taught by Diaz in the method of Mori in view of Ritt because the artisans would have had a reasonable expectation of success based on the teaching of Mori in view of Ritt that the nucleic acid can by any nucleic acid (see para 155) including genetic mutations for cancer diagnostic in cell free DNA as Mori in view of Ritt teaches the samples are not limited and render obvious collecting cell free DNA. 

Claim 10-16 are rejected under 35 U.S.C. 103 as being obvious over Sekigushi et al. (US 11118173 B2)  in view of Ritt et al. (US 2011/0160446A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure 
Sekigushi teaches a method of collecting nucleic acids from a biological sample comprising the step of mixing an aluminum oxide with a water soluble neutral polymer absorbed on the surface and a solution containing a nucleic acid, separating the support on which the nucleic acid is absorbed from the solution mixed and collecting the nucleic acid by adding an eluent to the support (see column 2, lines 52-67 and column 3 lines 1-3).  Sekigushi teaches a neutral polymer having a zeta potential of -10mV to +10mV at pH of 7 (see column 3, lines 5-7) (claim 12).  Sekigushi teaches a polymer that is PEG, polyvinylpyrrolidone or hydroxpropyl methylcellulose (see column 3, lines 8-11).  Sekigushi teaches the biological sample comprises whole blood, plasm, and serum (see column 3,  64-67) (claim 11).  Sekigushi teaches the biological sample is any sample containing a nucleic acid and provide examples of RNA, DNA, cDNA, genome DNA and synthetic DNA (see column, lines 45-50).Sekigushi teaches adding a protein degrading enzyme to the sample (see column 11, lines 65-67) (claim 14-15).  Sekigushi teaches a buffer solution for elution (see column 12, lines 53-55) (claim 14). 
Sekigushi teaches collected nucleic acids from biological samples including DNA, cDNA, genome DNA and synthetic DNA.  While the reference does not teach an embodiment of cell free DNA, Sekigushi teaches collect any nucleic acid from a biological sample.  The prior art demonstrates that cell free DNA can be collected using supports comprising alumina oxide, as taught by Ritt.  Ritt teaches elution of nucleic acids, including circulating nucleic acid (cell free 

Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekigushi et al. (US 11118173 B2)  in view of Ritt et al. (US 2011/0160446A1) and further in view of Diaz et al. (J Clin Oncol, 2014, 32:579-586). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing 
The method of Sekigushi in view of Ritt is set forth in section 10 above. Sekigushi in view of Ritt does not teach a method of detecting a genetic mutation specific for cancer in cell free DNA.
While the Sekigushi in view of Ritt does not teach an embodiment of genetic mutation analysis of cell free DNA, the prior art teaches using cfDNA to detect genetic mutations in cancer as taught by Diaz.  Diaz teaches using cfDNA to detect genetic mutations in cancer (see pg. 582).  Therefore one of ordinary skill in the art would had a reasonable expectation of success to include additional nucleic acid samples including cell free DNA as taught by Ritt and include analysis of genetic mutations as taught by Diaz because Sekigushi teaches the biological sample can comprise any nucleic acid.   Therefore one of ordinary skill would have included additional nucleic acid to be collected, including cell free DNA and detection of genetic mutation as taught by Diaz to allow for a more versatile collection of additional types of nucleic acids and include analysis of genetic mutations for therapy response and disease detection as taught by Diaz.  Similarly the artisan would have utilized collected cell free DNA for genetic mutation analysis in cancer as taught by Diaz in the method of Sekigushi in view of Ritt because the artisans would have had a reasonable expectation of success based on the teaching of Sekigushi in view of Ritt that the nucleic acid can by any nucleic acid from a sample and therefore include genetic mutations specific to cancer in cell free DNA from a biological sample. 	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11, 118173 B2 in view of Ritt et al. (US 2011/0160446A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of ‘173 is generic to instant claim 1.  Additionally claims 11-16 are encompassed by the dependent claims 2-8 of ‘173.  While claim ‘173 recites  a method of collecting DNA from a biological sample, ‘173 does not recite a method of collecting cell free DNA from a body fluid sample. 
The prior art demonstrates that cell free DNA can be collected using supports comprising alumina oxide, as taught by Ritt.  Ritt teaches elution of nucleic acids, including circulating nucleic acid (cell free DNA) from nucleic acid bonding support material comprising alumina oxide (see para27 and 68).  Therefore one of ordinary skill in the art would had a reasonable expectation of success to include additional nucleic acid samples including cell free DNA as taught by Ritt because ‘173 teaches the biological sample can comprise any nucleic acid.   Therefore one of ordinary skill would have included additional nucleic acid to be collected, including cell free DNA as taught by Ritt to allow for a more versatile collection of additional types of nucleic acids.  Similarly the artisan would have utilized collected cell free DNA as taught by Ritt in the method of ‘178 because the artisan would have had a reasonable expectation of success based on the method of collecting nucleic acid from a biological sample.  
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11, 118173 B2 in view of Ritt et al. (US 2011/0160446A1) and further in view of Diaz et al. (J Clin Oncol, 2014, 32:579-586).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of ‘173 is generic to instant claim 1.  Additionally claims 11-16 are encompassed by the dependent claims 2-8 of ‘173.  While claim ‘173 recites a method of collecting DNA from a biological sample, ‘173 does not recite a method of collecting cell free DNA from a body fluid sample and detecting a genetic mutation specific for cancer. 
While the ‘173 in view of Ritt does not teach an embodiment of genetic mutation analysis of cell free DNA, the prior art teaches using cfDNA to detect genetic mutations in cancer as taught by Diaz.  Diaz teaches using cfDNA to detect genetic mutations in cancer (see pg. 582).  Therefore one of ordinary skill in the art would had a reasonable expectation of success to include additional nucleic acid samples including cell free DNA as taught by Ritt and include analysis of genetic mutations as taught by Diaz because ‘173 teaches the biological sample can comprise any nucleic acid.   Therefore one of ordinary skill would have included additional nucleic acid to be collected, including cell free DNA and detection of genetic mutation as taught by Diaz to allow for a more versatile collection of additional types of nucleic acids and include analysis of genetic mutations for therapy response and disease detection as taught by Diaz.  Similarly the artisan would have utilized collected cell free DNA for genetic mutation analysis in cancer as taught by Diaz in the method of ‘173 in view of Ritt because the artisans would have had a reasonable expectation of success based on the teaching of ‘173 in view of Ritt that the nucleic acid can by any nucleic acid from a sample and therefore include genetic mutations specific to cancer in cell free DNA from a biological sample. 	
Conclusion
No claims allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634